Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26-(h)(7)(j): Amendment dated as of April 28, 2006, to Shareholder Servicing Agreement (Adviser Class Shares) dated as of December 6, 2001, by and between ING Partners, Inc. and ReliaStar Life Insurance Company. Amendment to ING Partners, Inc. Shareholder Servicing Agreement Adviser Class Shares This Amendment is dated as of the 28th day of April, 2006 by and between ING Partners, Inc. (the Fund) and ReliaStar Life Insurance Company (the Service Organization) (collectively, the Parties). WHEREAS, the Parties entered into a Shareholder Servicing Agreement on December 6, 2001, as amended (the Agreement); WHEREAS, the Parties desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE, the parties hereby amend the Agreement in the following form: 1. By replacing the existing Amended Schedule A with the Amended Schedule A attached hereto. 2. All of the other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Partners, Inc. By: /s/ Robert S. Naka Name: Robert S. Naka Title: Executive Vice President ReliaStar Life Insurance Company By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President AMENDED SCHEDULE A Adviser Class shares of the following ING Partners, Inc. portfolios: ING American Century Large Company Value Portfolio ING American Century Select Portfolio ING American Century Small-Mid Cap Value Portfolio ING Baron Asset Portfolio ING Baron Small Cap
